J-A26015-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KURT WINS                                  :
                                               :
                       Appellant               :   No. 2134 EDA 2021

         Appeal from the Judgment of Sentence Entered October 8, 2021
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0000822-2020

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KURT WINS                                  :
                                               :
                       Appellant               :   No. 2135 EDA 2021

         Appeal from the Judgment of Sentence Entered October 8, 2021
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0000823-2020


BEFORE:      BOWES, J., KING, J., and PELLEGRINI, J.*

MEMORANDUM BY BOWES, J.:                              FILED DECEMBER 9, 2022

        Kurt Wins appeals from the October 8, 2021 judgments of sentence

which imposed an aggregate sentence of six to fifteen years of imprisonment

stemming from convictions at the above captioned docket numbers.          We

affirm.

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A26015-22



      The trial court offered the following summary of the facts underlying

Appellant’s convictions:

            Nadia Butler was married to Appellant in May of 2019. They
      had been together for about two years prior to the marriage. After
      the marriage they were together for approximately nine months,
      before separating, then briefly getting back together. They have
      only one child together, [who Ms. Butler was seven months
      pregnant with at the time the events for which Appellant was
      charged took place]. . . . They were . . . divorced by early January
      2020.

            Around New Year’s 2020, Ms. Butler received a call from a
      woman she knows as Latoya, who she described as Appellant’s
      godmother or “play mom.” On January 3, 2020, Ms. Butler went
      to Latoya’s home on Bouvier Street in Philadelphia. As Ms. Butler
      came around the corner near Latoya’s [residence], she spotted
      Appellant sitting on the steps, talking on the phone. As Ms. Butler
      turned to leave, Appellant grabbed her by the hair and punched
      her in the face.

              At that point a woman named Geneva, . . . then-current
      girlfriend of Appellant, arrived on the scene in a vehicle. She
      jumped out and joined Appellant in hitting Ms. Butler, including
      holding Ms. Butler down as Appellant repeatedly kicked her in the
      stomach. . . . As Appellant was kicking Ms. Butler, he threat[en]ed
      to kill her and her baby. Appellant had a gun, with which he struck
      Ms. Butler in the face. At one point a bystander attempted to
      intervene and assisted Ms. Butler. During the incident, Appellant
      took Ms. Butler’s pocketbook, money, and various cards and
      identification.

             At some point[,] Officer Brandon Dugan responded to a
      radio call and met Ms. Butler at West Erie and North Bouvier. He
      observed her to be very distraught and upset. He observed visible
      marks under and around her right eye . . . . Ms. Butler
      subsequently spoke with [Detective Curtis Matthews who] took
      photographs of Ms. Butler’s injuries, including of abrasions on her
      belly.

           On January 8, 2020, Ms. Butler was leaving a girlfriend’s
      house, headed toward her grandmother’s [home], when she

                                     -2-
J-A26015-22


     encountered Appellant at the intersection of Erie and Bouvier in
     Philadelphia, at about 1:00 AM. Appellant came up behind Ms.
     Butler, grabbed her by the hair, swung her around by her hair,
     struck her in the head with a gun, and struck her repeatedly in
     the face and upper body. Appellant then threat[en]ed to kill Ms.
     Butler. . . . Ms. Butler broke free and was running away when she
     heard two gunshots. She then felt the bullet which grazed her
     leg.

           Following the incident Ms. Butler met with Police Officer
     Shawn Ciaurro, who responded to the scene based on a radio call.
     Ms. Butler told the officer she had been hit in the head. After
     speaking with Ms. Butler, Officer Ciaurro transported her to the
     Detective Division, where she met with Detective [William]
     Lackman. The detective took photographs of some of her injuries.
     Ms. Butler told Detective Lackman about Appellant possessing a
     gun and a shot being fired, as a result of which he canvassed the
     scene looking for evidence of a gunshot. Either before or after
     meeting with Detective Lackman, Ms. Butler went to Temple
     Hospital where she was examined, treated and released. The
     medical records show that at Temple Ms. Butler complained that
     she had been pistol-whipped, hit in the head, and fell on her wrist
     and knee.      The medical examination showed positive for
     headaches and loss of consciousness, no facial trauma or
     abrasions, no other abrasions or lacerations.

           [Sometime after the second incident the victim obtained a
     protection from abuse order against Appellant.] On January 20,
     2020, Police Officer Donald Pancoast went to a house on North
     Bouvier Street to serve [the] protection from abuse order. When
     he arrived at the scene Officer Pancoast spoke to a woman who
     confirmed that Appellant was present. The officer saw Appellant
     and proceeded to enter the house, at which time Appellant ran
     down the steps into the basement. When Appellant came back
     upstairs after a minute or two, he was taken into custody.

Trial Court Opinion, 4/8/22, at 2-4. Appellant was arrested and charged at

CP-51-CR-000822-2020 (“the January 3rd incident”) with aggravated assault,

conspiracy, theft by unlawful taking, simple assault, and aggravated assault

of an unborn child and at CP-51-CR-000823-2010 (“the January 8th incident”)



                                    -3-
J-A26015-22



with aggravated assault, robbery, possession of a firearm, firearms not to be

carried without a license, carrying firearms in public, theft by unlawful taking,

terroristic threats, simple assault, and recklessly endangering another person.

      On August 3, 2021, Appellant proceeded to a jury trial. For the January

3rd incident, he was convicted of aggravated assault, conspiracy to commit

aggravated assault, theft by unlawful taking, and simple assault.        For the

January 8th incident, he was convicted of simple assault and recklessly

endangering another person.       Appellant was acquitted of the remaining

charges. On October 8, 2021, Appellant received an aggregate sentence of

six to fifteen years of incarceration. Appellant did not file a post-sentence

motion but did submit separate timely notices of appeal which we

consolidated. Both the trial court and Appellant complied with the mandates

of Pa.R.A.P. 1925.

      Appellant raises the following issues for our review:

      1.    Whether there was sufficient evidence to sustain convictions
            for aggravated assault and whether conviction for that
            offense was against the weight of the evidence.

      2.    Whether there was sufficient evidence to sustain convictions
            for conspiracy-aggravated assault and whether conviction
            for that offense was against the weight of the evidence.

      3.    Whether there was sufficient evidence to sustain a
            conviction for theft by unlawful taking of movable property
            and whether conviction for that offense was against the
            weight of the evidence.




                                      -4-
J-A26015-22



Appellant’s brief at 5 (unnecessary capitalization removed).1

       We first consider Appellant’s sufficiency challenges for the January 3rd

aggravated assault, conspiracy, and theft. See Appellant’s brief at 31-40.

Regarding aggravated assault, he claims that the evidence was insufficient to

prove that he “did not care whether [the victim] lived or died.” Id. at 35.

Relating to the conspiracy charge, he alleges that there was “no evidence of

a shared criminal agreement.” Id. 38. Finally, Appellant attacks his theft

conviction on the grounds that the evidence did not show he intended to keep

the victim’s belongings after he retrieved them from the ground. Id. at 40.

       Our scope and standard of review when considering challenges to the

sufficiency of the evidence are well settled:

       Because a determination of evidentiary sufficiency presents a
       question of law, our standard of review is de novo and our scope
       of review is plenary. In reviewing the sufficiency of the evidence,
       we must determine whether the evidence admitted at trial and all
       reasonable inferences drawn therefrom, viewed in the light most
       favorable to the Commonwealth as verdict winner, were sufficient
       to prove every element of the offense beyond a reasonable doubt.
       [T]he facts and circumstances established by the Commonwealth
       need not preclude every possibility of innocence. It is within the
       province of the fact-finder to determine the weight to be accorded
       to each witness’s testimony and to believe all, part, or none of the
       evidence. The Commonwealth may sustain its burden of proving
       every element of the crime by means of wholly circumstantial
       evidence. Moreover, as an appellate court, we may not re-weigh
       the evidence and substitute our judgment for that of the fact-
       finder.
____________________________________________


1 Although Appellant has appealed both docket numbers, his claims and
arguments relate only to the convictions that resulted from the January 3rd
incident. Therefore, we affirm the judgment of sentence that resulted from
the January 8th incident without further discussion.

                                           -5-
J-A26015-22


Commonwealth v. Williams, 176 A.3d 298, 305–06 (Pa.Super. 2017)

(citations and quotation marks omitted).

      A person is guilty of aggravated assault if he “attempts to cause serious

bodily injury to another, or causes such injury intentionally, knowingly or

recklessly under circumstances manifesting extreme indifference to the value

of human life.” 18 Pa.C.S. § 2702(a)(1). “Serious bodily injury” has been

defined as “[b]odily injury which creates a substantial risk of death or which

causes serious, permanent disfigurement, or protracted loss or impairment of

the function of any bodily member or organ.”            18 Pa.C.S. § 2301.       An

“attempt” is found where an “accused who possesses the required, specific

intent acts in a manner which constitutes a substantial step toward

perpetrating a serious bodily injury upon another.” Commonwealth v. Gray,

867 A.2d 560, 567 (Pa.Super. 2005). “A person acts intentionally with respect

to a material element of an offense when . . . it is his conscious object to

engage   in   conduct   of   that   nature   or   to   cause   such   a   result[.]”

Commonwealth v. Martuscelli, 54 A.3d 940, 948 (Pa.Super. 2012). Since

there is rarely direct evidence of the defendant’s intent, intent ordinarily must

be proven through circumstantial evidence and inferred from acts, conduct or

attendant circumstances. Commonwealth v. Fortune, 68 A.3d 980, 984

(Pa.Super. 2013). Accordingly, whether a defendant acted with the necessary

intent to sustain an aggravated assault conviction is evaluated based on the




                                      -6-
J-A26015-22


totality of the circumstances, including the defendant’s use of a weapon to aid

his attack and his statements before, during, or afterwards. Id.

      A person is guilty of conspiracy with another person to commit a crime

if, with the intent of promoting or facilitating its commission, he:

      (1) agrees with such other person or persons that they or one or
      more of them will engage in conduct which constitutes such crime
      or an attempt or solicitation to commit such crime; or

      (2) agrees to aid such other person or persons in the planning or
      commission of such crime or of an attempt or solicitation to
      commit such crime.

18 Pa.C.S. § 903(a).       Accordingly, to sustain a conviction of criminal

conspiracy to commit aggravated assault, the Commonwealth must establish

intent to commit or aid in the commission of aggravated assault, an

agreement with a co-conspirator, and an overt act in furtherance of the

conspiracy. Id. We have held that “acting together before, during, and after

an attack on another individual suffices to show a unity of criminal purpose

for purposes of sustaining a conviction for criminal conspiracy to commit

aggravated assault.”     Commonwealth v. Thomas, 65 A.3d 939, 945

(Pa.Super. 2015) (finding evidence that the attackers were close friends,

punched the victim simultaneously, and walked away together was sufficient

to establish a conspiracy to commit aggravated assault conviction).

      Theft by unlawful taking, under the subsection charged here, occurs

when a person “unlawfully takes, or exercises unlawful control over, movable




                                      -7-
J-A26015-22


property of another with intent to deprive [the other] thereof.” 18 Pa.C.S.

§ 3921(a). The Crimes Code defines “deprive” as the following:

      (1) To withhold property of another permanently or for so
      extended a period as to appropriate a major portion of its
      economic value, or with intent to restore only upon payment of
      reward or other compensation; or

      (2) to dispose of the property so as to make it unlikely that the
      owner will recover it.

18 Pa.C.S. § 3901.

      Here, the evidence, viewed in the light most favorable to the

Commonwealth, overwhelmingly supports Appellant’s aggravated assault,

conspiracy to commit aggravated assault, and theft convictions. Through the

victim’s testimony, the evidence established that Appellant and his girlfriend

physically attacked the pregnant victim, repeatedly punching her in the head

and kicking her in the stomach. See N.T. Jury Trial, 8/3/21, at 52-62. During

the ongoing assault, Appellant made various statements indicating his desire

to kill the victim and her unborn child. See id. at 63 (“[F]uck you bitch. I’m

going to kill you and this baby today.”). Thus, the evidence was sufficient to

establish that Appellant intended to inflict serious bodily injury to the victim

while acting in concert with his co-conspirator. See Fortune, supra at 984;

see also Thomas, supra at 945. Afterwards, Appellant retrieved the victim’s

credit card, cash, and cell phone and drove away, never returning these items

to the victim. See N.T. Jury Trial, 8/3/21, at 69-70. Accordingly, the evidence

was sufficient to establish that Appellant took the victim’s personal belongings


                                     -8-
J-A26015-22


with the intent to deprive her of them. We find the victim’s testimony was

sufficient to establish the aggravated assault, conspiracy, and theft

convictions.   See Commonwealth v. Johnson, 180 A.3d 474, 579

(Pa.Super. 2018) (establishing that a single witness’s testimony, alone, may

be sufficient to establish every element of a criminal offense so long as the

testimony “speaks to each element, directly and/or by rational inference”).

      At the end of each argument section challenging the sufficiency of the

evidence, Appellant included a single sentence alleging that the verdicts were

also against the weight of the evidence.     See, e.g. Appellant’s brief at 35

(“Furthermore, under these circumstances, the weight of the evidence did not

suggest such indifference to his former wife’s pregnant life.”).

      It is well settled that:   “[a] weight of the evidence claim must be

preserved either in a post-sentence motion, by a written motion before

sentencing, or orally prior to sentencing.    Failure to properly preserve the

claim will result in waiver, even if the trial court addresses the issue in its

opinion.” See Commonwealth v. Thompson, 93 A.3d 478, 490 (Pa.Super.

2014) (citations omitted). Herein, Appellant raised this claim for the first time

in his Pa.R.A.P. 1925(b) statement. Accordingly, this claim is waived. See

Pa.R.Crim.P. 607(A); Thompson, supra at 490.

      Judgments of sentence affirmed.




                                      -9-
J-A26015-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/9/2022




                          - 10 -